 Case 1:21-cv-00049-BJB Document 20 Filed 07/23/21 Page 1 of 6 PageID #: 222




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

CURTIS EDWARD ALVEY, JR.                                                               PLAINTIFF

v.                                                          CIVIL ACTION NO. 1:21-cv-49-BJB

WESTERN KENTUCKY UNIVERSITY et al.                                                 DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

         Pro se Plaintiff Curtis Edward Alvey, Jr., proceeding in forma pauperis, filed this lawsuit

against Defendants Western Kentucky University as well as two WKU “legal advisors”: Andrea

Anderson and Deborah Wilkins. This is the fourth lawsuit Plaintiff has filed against WKU in

less than a year. All of his prior lawsuits against WKU have been dismissed for failure to meet

the notice-pleading standard under Rule 8(a) of the Federal Rules of Civil Procedure. In two of

those cases, the district court dismissed his claims as so frivolous that they divested the court of

federal question jurisdiction. See Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (An

“obviously frivolous” or “unsubstantial claim[]” may divest the court of federal question

jurisdiction).

         The Federal Rules require the Court to dismiss this lawsuit as well. Plaintiff attaches to

the complaint form a document titled “Statement of Claim” (DN 1-1), which refers to allegations

he made in two of his prior suits against WKU and complains about actions taken by WKU, such

as administratively withdrawing him from the university. He provides a lengthy list of bullet

points indicating the many bases for his objections to the university’s decision to withdraw him.

Some of these reasons include:

        “Religious Discrimination (I feel as if [WKU] is trying to attack my mind, body
         and spirt.) (I also feel as if [WKU] is trying to attack my soul (I am Catholic and
         I am Islamic)
    Case 1:21-cv-00049-BJB Document 20 Filed 07/23/21 Page 2 of 6 PageID #: 223




        “Rape (I have informed [WKU] that I am a Rape Victim of Multiple Attacks and
         Dr. McClain uses a strange set of words to attempt to discipline me, or “Teach me
         a Lesson” in Literature or manners. These words being “Being concise is a skill,
         which is why there is a page limit – answer the question succinctly.”) (I took this
         comment very sexually and felt very violated by her word choices)
        “Sexual harassment (There are several students past and present who are involved
         in a string of sexually based discriminating acts of harassment against my
         person) …
        “Torture (I feel tortured because of the series of attacks that continue in my life
         every waking second) …
        (The next form of torture will come from getting attacked by different species of
         bugs. Spider, Ants, Flies, Lady Bugs, etc.) …
        Fame (There is more than rumor floating around that I am getting married to
         Hailee Caribe Steinfeld and becoming a famous social media influencer)
         (There is also a rumor floating around that I have also married into the Royal
         Family of Dubai also known as the “Al Maktourm Royal family”) (I believe that
         you are using these individuals as leverage in your vicious assaults)

Statement of Claim at 8–9.1

         “[A] district court may, at any time, sua sponte dismiss a complaint for lack of subject

matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when the

allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid of

merit, or no longer open to discussion.” Apple, 183 F.3d at 479. A complaint is “frivolous” if it

“lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

“A claim lacks an arguable basis in fact if it is premised on clearly baseless factual allegations

that describe fantastic or delusional scenarios, rising to the level of the irrational or the wholly

incredible.” Selvy v. Dep’t of Hous. & Urban Dev., 371 F. Supp. 2d 905, 908 (E.D. Mich. 2005)

(internal quotation marks and citation omitted). Even liberally construing the pro se complaint,




1
  With respect to Steinfeld, Plaintiff named her as a Defendant in two of his prior cases in which he was warned
about filing duplicative and frivolous lawsuits. In Alvey v. Steinfeld, No. 1:20-cv-171, the Court took judicial notice
that Ms. Steinfeld “is a Hollywood actress and popular music star.” DN 5 at 1. In that case, in addition to warning
Plaintiff about possible sanctions, the Court struck from the docket illicit photos of Plaintiff that he filed along with
his complaint, finding that filing the photos “amount[ed] to abusive and harassing conduct.” Id. at 6.

                                                            2
 Case 1:21-cv-00049-BJB Document 20 Filed 07/23/21 Page 3 of 6 PageID #: 224




which the Court must do, the Court concludes that the allegations meet this standard. Therefore,

the Court will dismiss this lawsuit as frivolous.

       Additionally, this Court finds that Plaintiff has abused the privilege of proceeding in

forma pauperis by repeatedly filing frivolous lawsuits, even after the Court warned him not to do

so. The Court directs Plaintiff to show cause why an injunction should not be entered barring

him from proceeding in forma pauperis in any future action in the U.S. District Court for the

Western District of Kentucky.

       Congress first enacted an in forma pauperis statute in 1892 “to ensure that indigent

litigants have meaningful access to the federal courts.” Neitzke, 490 U.S. at 324. Proceeding in

forma pauperis is a privilege, not a right. Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998);

Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir. 1991). Federal courts may revoke or deny the

privilege of proceeding without paying the filing fees that apply to other plaintiffs when a litigant

abuses the privilege by repeatedly filing frivolous, harassing, or duplicative lawsuits. See In re

McDonald, 489 U.S. 180, 184–85 (1989) (per curiam); Maxberry v. S.E.C., 879 F.2d 222, 224

(6th Cir. 1989) (per curiam).

       When a litigant abuses this privilege by repeatedly filing frivolous lawsuits, federal

courts have the inherent power to deter such suits by imposing appropriate sanctions, including

restrictions on future access to the judicial system. See Chambers v. Nasco, Inc., 501 U.S. 32,

43–45 (1991); Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987); see also Iwachiw v. N.Y.

State Dept. of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005) (per curiam). While the Sixth

Circuit has stated that an individual cannot be absolutely foreclosed from initiating an action or

pursuing an appeal in federal court, Ortman v. Thomas, 99 F.3d 807, 811 (6th Cir. 1996), the

Court may impose prefiling restrictions on an individual with a history of repetitive or vexatious



                                                    3
 Case 1:21-cv-00049-BJB Document 20 Filed 07/23/21 Page 4 of 6 PageID #: 225




litigation. Id.; Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998) (“There is

nothing unusual about imposing prefiling restrictions in matters with a history of repetitive or

vexatious litigation.”). A district court may properly require prolific litigators to obtain leave of

court before accepting any further complaints for filing, see Filipas, 835 F.2d at 1146, and may

deny a vexatious litigant permission to proceed in forma pauperis. See, e.g., Reneer v. Sewell,

975 F.2d 258, 260–61 (6th Cir. 1992). The imposition of these prospective orders has been

upheld where a litigant has demonstrated a “history of unsubstantial and vexatious litigation

[amounting to] an abuse of the permission granted to him to proceed as a pauper in good faith[.]”

Maxberry, 879 F.2d at 224.

       In less than two years, Plaintiff has filed 15 lawsuits in this Court. In all of them, he has

been granted the privilege of proceeding in forma pauperis. At least six of those cases were

dismissed as frivolous under Apple v. Glenn, and five of those cases warned Plaintiff that he may

be subject to sanctions should he continue to file duplicative, frivolous actions.

       In Alvey v. Western Kentucky University, No. 1:20-cv-170 (DN 5), the Court noted:

       Plaintiff makes a number of allegations almost identical to ones he made in recent
       civil actions in this Court, for example Alvey v. University of Kentucky, 1:20-cv-
       147-GNS, which was also dismissed for failure to meet the notice-pleading
       standard under Fed. R. Civ. P. 8(a) and for lack of lack of subject-matter jurisdiction
       under Fed. R. Civ. P. 12(b)(1), in accordance with Apple v. Glenn. Plaintiff has
       recently been warned against the filing of duplicative and frivolous actions in yet
       another civil action filed by Plaintiff, Alvey v. Steinfield, 1:20-cv-171-GNS. The
       Court realizes that Plaintiff filed the instant action before he was warned that
       sanctions may be imposed if he continues filing duplicative, frivolous civil actions.
       However, the Court takes the opportunity to again WARN Plaintiff that filing
       additional frivolous lawsuits may result in the imposition of sanctions against him,
       including but not limited to prefiling restrictions.”

And in Alvey v. Western Kentucky University, No. 1:20-cv-20 (DN 5), the Court noted:

       Plaintiff has been warned that sanctions may be imposed if he continues filing
       duplicative, frivolous civil actions. . . . As Plaintiff admits here, he has filed more
       than ten lawsuits in this jurisdiction. The Court takes the opportunity to again

                                                  4
 Case 1:21-cv-00049-BJB Document 20 Filed 07/23/21 Page 5 of 6 PageID #: 226




        WARN Plaintiff that filing additional frivolous lawsuits may result in the
        imposition of sanctions against him, including prefiling restrictions.

Plaintiff was also warned that filing further duplicative, frivolous lawsuits could result in

sanctions in Alvey v. Western Kentucky University, 1:20-cv-148 (DN 7), Alvey v. Universal Music

Group, 1:20-cv-158 (DN 5), and Alvey v. Steinfeld, No. 1:20-cv-171 (DN 5).

        Plaintiff’s submission of frivolous and duplicative lawsuits serves no legitimate

purpose, places a tremendous burden on this Court’s limited resources, and deprives other

litigants with potentially meritorious claims of the speedy resolution of their cases. His

continued filing of baseless and duplicative complaints reveals his bad faith and amounts to an

abuse of the privilege of proceeding in forma pauperis. See Riches v. Garese, Civ. No. 08-086,

2008 WL 2475733, at *2–3 (E.D. Ky. June 18, 2008) (collecting cases).

        Given Plaintiff’s repetitive filings, the Court concludes that the least severe sanction

likely to deter him from filing future vexatious and frivolous lawsuits is to permanently enjoin

him from proceeding in forma pauperis in any future action filed in this Court. This injunctive

relief has no punitive aspect and serves a purely deterrent function. The injunction does not

close the courthouse to Plaintiff but does impose financial consequences designed to compel

Plaintiff to seriously consider whether he has a good-faith legal basis before initiating yet another

lawsuit. Before entering such an injunction, however, the Court will provide Plaintiff with an

opportunity to respond.

        Accordingly, the Court ORDERS that within 30 days from the entry of this Order,

Plaintiff shall show cause in writing why this Court should not issue an injunction barring him

from proceeding in forma pauperis in all future actions in this Court.

Date:




                                                  5                           July 23, 2021
 Case 1:21-cv-00049-BJB Document 20 Filed 07/23/21 Page 6 of 6 PageID #: 227




cc:    Plaintiff, pro se
       Defendants
       Clerk’s Office
B213.009




                                      6
